DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/22 have been fully considered but they are not persuasive.
With respect to the 35 U.S.C. 101 rejection, the applicant argues:

    PNG
    media_image1.png
    510
    662
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    730
    670
    media_image2.png
    Greyscale

The applicant appears to argue that the composite matrix-fracture properties are a practical application. However, the claim states, “generating … composite matrix-fracture properties,” and the applicant’s disclosure is clear that the generation is performed by solving equations. In that sense, the composite matrix-fracture properties are variables that are part of a mathematical calculation. They are therefore mathematical concepts. There is no practical application here because the generation of variables that happen to represent matrix-fracture properties do not apply the judicial exception with, or by use of, a particular machine. They do not improve the functioning of a computer or any other technology. They do not effect a transformation or reduction of a particular article to a different state or thing. They merely represent the abstract processing of data through math. An improvement in the judicial exception itself is not an improvement in technology. “Better math” is not a practical application.
Also, as discussed in the below rejection, the amended language of “modifying inputs to the numerical simulation until the outputs match inputs of the numerical simulation” is not considered a practical application because it uses mere instructions to implement an abstract idea on a computer. From a big picture perspective, the claims collect data and then use a computer to process that data. However, nothing is done with the data. It stays on the computer. The data is not used to control or change the operations of a drill, for example. As discussed above, an improvement in the judicial exception itself is not an improvement in technology. At best, the claims, as currently claimed, represent an improvement in the judicial exception. However, they are not considered indicative of integration into a practical application.

With respect to the art rejection, the applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
However, the examiner will respond to these particular arguments from the applicant:

    PNG
    media_image3.png
    781
    666
    media_image3.png
    Greyscale

These arguments are not persuasive because the applicant applies a narrow interpretation to broad claims.
With respect to the applicant’s “composite” argument, the applicant is reading in a specific narrow definition of “composite” that is different than the broad, plain meaning definition, which is merely “made up of separate parts or elements.” The applicant applies an overly narrow interpretation to the claims, while the examiner gives claims their broadest reasonable interpretation.
With respect to the applicant’s arguments with respect to Willberg, they are moot in view of the new rejection that incorporates Du et al. Willberg is not being applied to teach modeling of natural fractures. It is applied to teach MDT.

Drawings
The drawings and specification filed on 10/07/22 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 8 is directed to a non-transitory computer-readable storage medium, which is a manufacture. Independent claim 15 is directed to a computer system, which is a machine. All other claims depend on independent claims 1, 8, and 15. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
generating, by the computer system, composite matrix-fracture properties of the one or more hydrocarbon wells as outputs of a numerical simulation, the composite matrix-fracture properties comprising at least one of composite matrix-fracture permeability, composite matrix-fracture water saturation, composite matrix-fracture pressure, or composite matrix-fracture mobility of the one or more hydrocarbon wells (The limitation recites an abstract idea because it describes a mathematical concept. Paragraph 00034 of the applicant’s specification states, “At the same time, fluid flow equations are also solved for the matrix grid … The simulated fracture grids and matrix grids results are reported as outputs of the numerical simulation.” Paragraph 00036 states, “Three-dimensional (3D) output arrays provided for matrix and fracture permeability are shown in FIG. 3A.” A numerical simulation is a mathematical concept, but the outputs of the simulation, which are part of a mathematical equation (i.e. the solution) are also a mathematical concept. Also, three-dimensional output arrays represent mathematical relationships between the various data in the array.)
performing, by the computer system, history matching for the one or more hydrocarbon wells by comparing the measured hydrocarbon data to the composite matrix-fracture properties (The act of comparing involves finding the mathematical relationship between data values, which is an abstract idea. The act of comparing also involves a mental process, which is also an abstract idea. The human mind is capable of comparing one piece of data to another.)
modeling, by the computer system, naturally fractured formations of the one or more hydrocarbon wells, wherein natural fractures are associated with an increased productivity (As seen by the many equations disclosed in the applicant’s specification, the modeling done by the claimed invention is mathematical modeling that involves specific mathematical relationships.)

Independent claims 8 and 15 recite similar abstract ideas as claim 1.

Claims 2, 9, and 16 are further directed to abstract mathematical concepts.

Claims 4, 11, and 18 involve mathematical calibration and therefore also recite an abstract idea.

Claims 5-7, 12-14, and 19-20 involve comparing one piece of data to another, which is abstract.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
obtaining, by a computer system, measured hydrocarbon data from one or more hydrocarbon wells using one or more formation evaluation tools (This limitation is not indicative of integration into a practical application because 1) it merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) – note “by a computer system”; 2) it adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)) – obtaining data is extra-solution activity; and 3) it generally links the use of the judicial exception to a particular technological environment or field of use – here, the claims generally link to the hydrocarbon data measuring field of endeavor.)
generating, by a display device of the computer system, a graphical representation of results of the history matching (This limitation is not indicative of integration into a practical application because 1) it merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)) – note “the computer system”; 2) it adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)) – displaying data is extra-solution activity)
and modifying inputs to the numerical simulation until the outputs match inputs of the numerical simulation (This limitation is not indicative of integration into a practical application because it uses mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f)).

Claims 3, 10, and 17 disclose a modular dynamics tester (MDT) pressure-mobility probe. Although this is a specific structural tool, it is generically recited, and no specifics about its use are claimed. As such, the limitations merely serve to generally link the use of the judicial exception to a particular technological environment or field of use. This is not indicative of integration into a practical application.

Claims 5-7, 12-14, and 19-20 disclose that the measured data comprises PNL/MDT/mobility data. Data related to structure is not the same as structure itself. These limitations merely serve to generally link the use of the judicial exception to a particular technological environment or field of use. They are not indicative of integration into a practical application. 

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortoleva (US PgPub 20020120429) (cited in IDS of 05/03/22) in view of Du et al (US PgPub 20110257944).

With respect to claim 1, Ortoleva discloses:
A method (abstract)
obtaining, by a computer system (paragraph 0220 states, “The technology is a major advance over presently used history matching or seismic interpretation procedures due to computer automation …”), measured hydrocarbon data from one or more hydrocarbon wells using one or more formation evaluation tools (paragraph 0107 states, “The SEFD module compares the predicted and observed values of seismic, geological, and other parameters … SEFD makes the integration of remote measurement and other observations with modeling both efficient and ‘seamless.’”; paragraph 0155 discloses hydrocarbon.)
generating, by the computer system, composite matrix-fracture properties of the one or more hydrocarbon wells as outputs of a numerical simulation, the composite matrix-fracture properties comprising at least one of composite matrix-fracture permeability, composite matrix-fracture water saturation, composite matrix-fracture pressure, or composite matrix-fracture mobility of the one or more hydrocarbon wells (figure 5 shows matrix + fracture permeability; paragraph 0108 states, “The output of a 3-D basin simulator, Basin RTM, lithographic information, and other data are used …”; paragraph 0125-0130 states, “The variable predicted by the Basin RTM simulator throughout the space and during the time of a basin simulation include … porosity, permeability …”)
performing, by the computer system, history matching for the one or more hydrocarbon wells by comparing the measured hydrocarbon data to the composite matrix-fracture properties (paragraph 0297 states, “The data types … include production history, seismic, core analysis, and well logs … The computational algorithms, efficient evaluation of uncertainty, and parallel computing techniques make the present method a major step forward in history matching and crosswell tomographic image interpretation.”)
generating, by a display device of the computer system, a graphical representation of results of the history matching (The figures of Ortoleva show various graphical results)
With respect to claim 1, Ortoleva differs from the claimed invention in that it does not explicitly disclose: 
and modifying inputs to the numerical simulation until the outputs match inputs of the numerical simulation
modeling, by the computer system, naturally fractured formations of the one or more hydrocarbon wells, wherein natural fractures are associated with an increased productivity
With respect to claim 1, Du et al discloses:
and modifying inputs to the numerical simulation until the outputs match inputs of the numerical simulation (paragraph 0073 states, “With a known well completion configuration and production control, production history matching may be pursued to conform or modify the reservoir model.”)
modeling, by the computer system, naturally fractured formations of the one or more hydrocarbon wells, wherein natural fractures are associated with an increased productivity (paragraph 0015 states, “The embodiments of modeling hydraulic fracturing induced fracture networks … in one or more embodiments, microseismic (MS) events, natural fracture intensity/density and fracture job data, and/or geological modeling may be used …”; the benefits of natural fractures are known to one of ordinary skill in the art.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Du et al into the invention of Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of gaining a better understanding of complex systems.

With respect to claim 8, Ortoleva discloses:
A non-transitory computer-readable storage medium storing instructions executable by one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to: (claim 20 states, “A computer-readable medium having instructions for performing the method of claim 1.”)
obtain measured hydrocarbon data from one or more hydrocarbon wells using one or more formation evaluation tools (see rejection of claim 1 above)
generate composite matrix-fracture properties of the one or more hydrocarbon wells as outputs of a numerical simulation, the composite matrix-fracture properties comprising at least one of composite matrix-fracture permeability, composite matrix-fracture water saturation, composite matrix-fracture pressure, or composite matrix-fracture mobility of the one or more hydrocarbon wells (see rejection of claim 1 above)
perform history matching for the one or more hydrocarbon wells by comparing the measured hydrocarbon data to the composite matrix-fracture properties (see rejection of claim 1 above)
generate, by a display device of the computer system, a graphical representation of results of the history matching (see rejection of claim 1 above) 
 With respect to claim 8, Ortoleva differs from the claimed invention in that it does not explicitly disclose: 
and modifying inputs to the numerical simulation until the outputs match inputs of the numerical simulation
model naturally fractured formations of the one or more hydrocarbon wells, wherein natural fractures are associated with increased productivity
With respect to claim 8, Du et al discloses:
and modifying inputs to the numerical simulation until the outputs match inputs of the numerical simulation (paragraph 0073 states, “With a known well completion configuration and production control, production history matching may be pursued to conform or modify the reservoir model.”)
model naturally fractured formations of the one or more hydrocarbon wells, wherein natural fractures are associated with increased productivity (paragraph 0015 states, “The embodiments of modeling hydraulic fracturing induced fracture networks … in one or more embodiments, microseismic (MS) events, natural fracture intensity/density and fracture job data, and/or geological modeling may be used …”; the benefits of natural fractures are known to one of ordinary skill in the art.)
With respect to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Du et al into the invention of Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of gaining a better understanding of complex systems.

With respect to claim 15, Ortoleva discloses:
A computer system (suggested by disclosure of computer automation in paragraph 0220; paragraph 0355 discloses “available computer hardware.”)
one or more computer processors (suggested by disclosure of computer hardware in paragraph 0355)
a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to: (see rejection of claims 1 and 8 above)
obtain measured hydrocarbon data from one or more hydrocarbon wells using one or more formation evaluation tools (see rejection of claim 1 above)
generate composite matrix-fracture properties of the one or more hydrocarbon wells as outputs of a numerical simulation, the composite matrix-fracture properties comprising at least one of composite matrix-fracture permeability, composite matrix-fracture water saturation, composite matrix-fracture pressure, or composite matrix-fracture mobility of the one or more hydrocarbon wells (see rejection of claim 1 above)
perform history matching for the one or more hydrocarbon wells by comparing the measured hydrocarbon data to the composite matrix-fracture properties (see rejection of claim 1 above)
generate, by a display device of the computer system, a graphical representation of results of the history matching (see rejection of claim 1 above)
With respect to claim 15, Ortoleva differs from the claimed invention in that it does not explicitly disclose: 
and modifying inputs to the numerical simulation until the outputs match inputs of the numerical simulation
model naturally fractured formations of the one or more hydrocarbon wells, wherein natural fractures are associated with increased productivity
With respect to claim 15, Du et al discloses:
and modifying inputs to the numerical simulation until the outputs match inputs of the numerical simulation (paragraph 0073 states, “With a known well completion configuration and production control, production history matching may be pursued to conform or modify the reservoir model.”)
model naturally fractured formations of the one or more hydrocarbon wells, wherein natural fractures are associated with increased productivity (paragraph 0015 states, “The embodiments of modeling hydraulic fracturing induced fracture networks … in one or more embodiments, microseismic (MS) events, natural fracture intensity/density and fracture job data, and/or geological modeling may be used …”; the benefits of natural fractures are known to one of ordinary skill in the art.)
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Du et al into the invention of Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of gaining a better understanding of complex systems.

With respect to claims 2, 9, and 16, Ortoleva, as modified, discloses:
wherein generating the composite matrix-fracture properties comprises obtaining, by the computer system, a first grid and a second grid representing the one or more hydrocarbon wells, the first grid comprising matrix properties of the one or more hydrocarbon wells and the second grid comprising fracture properties of the one or more hydrocarbon wells, wherein the numerical simulation is based on the first grid and the second grid (figures 42a-d; paragraph 0230 states, “This example demonstrates the multiple gridding approach …”; see also paragraphs 0150-0151, which state, “The texture model incorporates a relationship between rock competency and grain-grain contact area and integrates the rock competency model with the Markov gouge model and the fracture network statistics model to arrive at a complete predictive model of faulting. Basin RTM’s 3-D grid adaptation scheme …” Paragraph 0167 discloses matrix textural variables in the context of Basis RTM.)

With respect to claims 7 and 14, Ortoleva, as modified, discloses:
wherein the measured hydrocarbon data comprises measured mobility data, and wherein the history matching comprises comparing the measured mobility data to the composite matrix-fracture mobility (Although Ortoleva does not explicitly use the phrase “mobility data,” it discloses “multi-phase” data (paragraphs 0118-0119, 0134, 0139, 0148, 0153, and 0164). One of ordinary skill in the art would understand “multi-phase” data to anticipate the broadly claimed mobility data. Therefore, in view of the complete teachings of Ortoleva, the claimed limitation is obvious.)

Claim(s) 3, 6, 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortoleva (US PgPub 20020120429) in view of Du et al (US PgPub 20110257944), as applied to claims 1-2, 7-9, and 14-16 above, and further in view of Willberg et al (US PgPub 20180010429).

With respect to claims 3, 10, and 17, Ortoleva, as modified, discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above); and The computer system of claim 15 (as applied to claim 15 above)
general probe teachings (paragraph 0136 states, “uses graphics modules to probe the data”; paragraph 0178 states, “The tools used to browse the database include isosurfaces, cross-sections, and probes along any line …”)
With respect to claims 3, 10, and 17, Ortoleva, as modified, differs from the claimed invention in that it does not explicitly disclose:
wherein one or more formation evaluation tools comprise at least a Modular Dynamics Tester (MDT) pressure-mobility probe
With respect to claims 3, 10, and 17, Willberg et al discloses:
wherein one or more formation evaluation tools comprise at least a Modular Dynamics Tester (MDT) pressure-mobility probe (Paragraph 0078 of Willberg et al states, “Erosion probes may provide relevant information about the extent of the potential damages and dynamics of the erosion of the production system.”; Table 1 of Willberg et al discloses “MDT (modular formation dynamics tester) packer module” under the “Well logs” category.; The limitation is obvious in view of the combination with modified Ortoleva; modified Ortoleva teachings general probes and Willberg et al teaches a Modular Dynamics Tester tool.)
With respect to claims 3, 10, and 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Willberg et al into the invention of modified Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of enhancing the logging of rock mechanical properties.

With respect to claims 6, 13, and 20, Ortoleva, as modified, discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above); and The computer system of claim 15 (as applied to claim 15 above)
and wherein the history matching comprises comparing the measured data to the composite matrix-fracture pressure (Ortoleva paragraph 0107 states, “The SEFD module compares the predicted and observed values …”; paragraph 0124 states, “However, porosity evolves due to the detailed stress, fluid composition and pressure …”; see also Ortoleva paragraphs 0126, 0140, and 0144)
With respect to claims 6, 13, and 20, Ortoleva, as modified, differs from the claimed invention in that it does not explicitly disclose:
wherein the measured hydrocarbon data comprises measured MDT data, and wherein the history matching comprises comparing the measured MDT data to the composite matrix-fracture pressure
With respect to claims 6, 13, and 20, Willberg et al discloses:
wherein the measured hydrocarbon data comprises measured MDT data (Table 1 of Willberg et al discloses “MDT (modular formation dynamics tester) packer module” under the “Well logs” category.; The limitation is obvious in view of the combination with modified Ortoleva; modified Ortoleva teachings general probes and Willberg et al teaches a Modular Dynamics Tester tool.) and wherein the history matching comprises comparing the measured MDT data to the composite matrix-fracture pressure (obvious in view of combination)
With respect to claims 6, 13, and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Willberg et al into the invention of modified Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of enhancing the logging of rock mechanical properties.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortoleva (US PgPub 20020120429) in view of Du et al (US PgPub 20110257944), as applied to claims 1-2, 7-9, and 14-16 above, and further in view of King et al (US PgPub 20150120255).

With respect to claims 4, 11, and 18, Ortoleva, as modified, discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above); and The computer system of claim 15 (as applied to claim 15 above)
calibrating, by the computer system (Ortoleva paragraphs 0114, 0149, and 0160 teach calibration)
With respect to claims 4, 11, and 18, Ortoleva, as modified, differs from the claimed invention in that it does not explicitly disclose:  
a first transmissivity of a fracture model of the one or more hydrocarbon wells based on a second transmissivity obtained from pressure transient analysis (PTA), the calibrating using the composite matrix-fracture permeability, wherein the measured hydrocarbon data comprises the second transmissivity 
With respect to claims 4, 11, and 18, King et al discloses:
a first transmissivity of a fracture model of the one or more hydrocarbon wells based on a second transmissivity obtained from pressure transient analysis (PTA), the calibrating using the composite matrix-fracture permeability, wherein the measured hydrocarbon data comprises the second transmissivity (King et al teaches transmissibility calculations for solving flow equations (see paragraph 0138). King et al also teaches pressure transient analysis (see paragraphs 0104-0105). The claimed limitation would be obvious in view of the combination of modified Ortoleva in view of King et al. Modified Ortoleva teaches calibration of models, and King et al teaches the claimed data that could be used in the models. Both modified Ortoleva and King et al belong to the same field of endeavor.)
With respect to claims 4, 11, and 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of King et al into the invention of modified Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of determining performance data for hydrocarbon reservoirs.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortoleva (US PgPub 20020120429) in view of Du et al (US PgPub 20110257944), as applied to claims 1-2, 7-9, and 14-16 above, and further in view of Rohler et al NPL (Rohler, H.; Ramamoorthy, S.; Ghadiry, S.; Ramzan, M.; Rech, A. – “Comprehensive Petrophysical Analysis of Low- to Medium-Porosity Fractured Carbonate Reservoirs: Integrated Characterization of Both the Matrix and Fractures.”; SPWLA 55th Annual Logging Symposium, May 18-22, 2014).

With respect to claims 5, 12, and 19, Ortoleva, as modified, discloses:
The method of claim 1 (as applied to claim 1 above); The non-transitory computer-readable storage medium of claim 8 (as applied to claim 8 above); and The computer system of claim 15 (as applied to claim 15 above)
and wherein the history matching comprises comparing the measured data to the composite matrix-fracture water saturation (Ortoleva paragraph 0125-0126 state, “The variables predicted by the Basin RTM simulator throughout the space and during the time of a basin simulation include: pressure, composition, and saturation of each pore fluid phase …”; Ortoleva paragraph 0235 states, “Let a reservoir be characterized by a set of variables … may represent the values of porosity, grain size and mineralogy, stress, fractures, petroleum vs. water saturation …”)
With respect to claims 5, 12, and 19, Ortoleva, as modified, differs from the claimed invention in that it does not explicitly disclose: 
and wherein the measured hydrocarbon data comprises measured Pulsed Neutron Log (PNL) data, and wherein the history matching comprises comparing the measured PNL data to the composite matrix-fracture water saturation
With respect to claims 5, 12, and 19, Rohler et al discloses:
and wherein the measured hydrocarbon data comprises measured Pulsed Neutron Log (PNL) data (page 4, column 1, paragraph 3 states, “Much better statistics, especially useful in low-porosity/low-hydrogen-index environments, due the use of pulsed neutron source with eight times the count rate …”), and wherein the history matching comprises comparing the measured PNL data to the composite matrix-fracture water saturation (obvious in view of combination)
With respect to claims 5, 12, and 19, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rohler et al into the invention of modified Ortoleva. The motivation for the skilled artisan in doing so is to gain the benefit of providing improved statistics that are useful in low-porosity/low-hydrogen-index environments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Awan et al (US PgPub 20220010678) discloses optimization of discrete fracture network (DFN) using streamlines and machine learning.
Mohanty et al (US PgPub 20220017815) discloses a tracer eluting proppants for hydraulic fracturing.
Bai et al (US PgPub 20220050224) discloses evaluating anisotropic effective permeability in rock formations having natural fracture networks.
Peng et al (US PgPub 20220049591) discloses a method for evaluating and preventing creep damage to conductivity of hydraulic fracture in gas reservoirs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/22/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857     
10/26/2022